Citation Nr: 0731453	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1963 until 
November 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2003 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's diabetes mellitus, type II, requires any regulation 
of activities.

2.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the left lower extremity has been 
productive of complaints of numbness; objectively, the 
evidence demonstrates no more than mild incomplete paralysis 
of the sciatic nerve.  

3.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the right lower extremity has been 
productive of complaints of numbness; objectively, the 
evidence demonstrates no more than mild incomplete paralysis 
of the sciatic nerve.  

4.  Throughout the rating period on appeal, the veteran's 
depressive disorder has been productive of complaints of 
symptoms including anxiety, depression, and loss of energy; 
objectively, there were no speech or communication problems, 
no panic attacks, no impairment in abstract thinking, and no 
cognitive deficits.  

5.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 
(2007).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignments 
with respect to his 
diabetes mellitus, type II, peripheral neuropathy, and 
depressive disorder claims.  
In this regard, because the rating decisions on appeal 
granted the veteran's claims of entitlement to service 
connection, such claims are now substantiated.  As such, his 
filing of a notice of disagreement as to those rating 
decisions does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments here triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statements of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher ratings 
for the service-connected disabilities at issue.  

Regarding the veteran's TDIU claim, VA satisfied its duty to 
notify by means of a January 2005 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Moreover, a subsequent March 2006 
communication informed the veteran of the law pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, documents 
associated with a disability determination by the Social 
Security Administration (SSA) are included in the claims 
file.  Moreover, the claims file contains the veteran's own 
statements in support of his claim.  In such statements, he 
indicated that the RO had not obtained clinical records from 
the VA outpatient clinic in Ponce, Puerto Rico.  However, 
treatment records from that facility have subsequently been 
added to the claims file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased ratings

The veteran is claiming entitlement to higher initial 
evaluations for his diabetes mellitus, type II, peripheral 
neuropathy of the left and right lower extremities, and 
depressive disorder.  At the outset, the Board again notes 
that the veteran's claims of entitlement to higher ratings 
stem from initial rating assignments.  As such, the claims 
require consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Diabetes mellitus, type II

A January 2003 rating decision granted entitlement to service 
connection for diabetes mellitus, type II, effective June 28, 
2001. 

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for diabetes mellitus 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
that Code section, a 20 percent rating is warranted where the 
evidence demonstrates that the disability requires insulin 
and restricted diet, or; oral hypoglycemic agent and a 
restricted diet.  In order for the veteran to be entitled to 
the next-higher 40 percent evaluation, it must be shown that 
the disability requires insulin, restricted diet and 
regulation of activities.  

As indicated upon VA examination in January 2003, the veteran 
required insulin for his service-connected diabetes mellitus.  
The veteran reported that he followed a diabetic diet.  
However, while the examiner noted that the veteran walked 
with Canadian crutches due to discogenic disease, there was 
no finding that activities were restricted due to the 
diabetes mellitus. Subsequent VA examination in June 2005 
again revealed that the veteran required insulin and followed 
a strict diabetic diet.  However, the examiner indicated that 
there was no evidence of any restriction of daily activities 
due to his diabetes.  No other competent evidence of record 
establishes a restriction of activities as a result of the 
service-connected diabetes mellitus.  

Based on the foregoing, the competent evidence of record does 
not reveal that the veteran's treatment plan for diabetes 
mellitus involves a regulation of activities such as to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 7913.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  Peripheral neuropathy of the right and left lower 
extremities

The veteran is claiming entitlement to increased evaluations 
for his peripheral neuropathy of the right and left lower 
extremities.  These two claims will be addressed in tandem.  

At the outset, it is noted that the veteran suffers from 
nonservice-connected discogenic disease of the lumbar spine, 
with radicular features.  In this regard, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and that 
caused by a service-connected disability in the absence of 
medical evidence which does so.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Here, the file contains a June 2000 VA 
outpatient treatment report and a December 2001 VA 
examination report which address neurologic symptoms 
attributed to the discogenic disease.  As such, they are not 
for consideration in evaluating the service-connected 
peripheral neuropathy.  The remainder of the neurologic 
findings of record will be reviewed in rating the current 
claim.  

Procedurally, a January 2003 rating decision granted 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity and also for peripheral 
neuropathy of the right lower extremity.  Both awards were 
effective June 28, 2001. 

Throughout the rating period on appeal, the veteran has been 
assigned two 10 percent evaluations for peripheral neuropathy 
of the right and left lower extremities pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  That Code section provides a 
10 percent rating where the evidence demonstrates mild 
incomplete paralysis of the sciatic nerve.  In order for the 
veteran to be entitled to the next-higher 20 percent 
evaluation, the evidence must show moderate incomplete 
paralysis of the sciatic nerve.  

Following a review of the record, the Board finds no support 
for evaluations in excess of 10 percent for the veteran's 
peripheral neuropathy of either the left or right lower 
extremity.  This will be discussed in greater detail below. 

A February 2002 VA clinical record noted that the veteran 
displayed no gross motor or sensory deficit.  His muscle tone 
was adequate.  

The veteran's December 2002 VA examination revealed no more 
than mild neurologic symptomatology of the lower extremities.  
Findings at that time included 4/5 strength in both legs 
proximally and 4+/5 strength in both legs distally.  Reflexes 
were +1 bilaterally and the veteran had bilateral plantar 
flexor responses.  There was sensation deficit in a glove-
stocking distribution up to his knees.  Such deficit involved 
temperature, pinprick, and vibration.  

Subsequent VA examination in June 2005 revealed complaints of 
leg numbness and weakness, as well as nocturnal cramps.  
Objectively, there was decreased sensation in the lower 
extremities and decreased deep tendon reflexes bilaterally 
+1.  

While acknowledging the sensory deficit as detailed above, 
the Board finds that such symptoms have been accounted for in 
the 10 percent evaluations currently assigned throughout the 
rating period on appeal.  The overall findings do not tend to 
indicate a disability picture most nearly approximating 
moderate incomplete paralysis of the sciatic nerve.  

In conclusion, the criteria for a rating in excess of 10 
percent for peripheral neuropathy of the left and right lower 
extremities have not been met for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

C.  Depressive disorder

A July 2005 rating decision granted entitlement to service 
connection for depressive disorder, effective March 9, 2004. 

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent evaluation for depressive disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  That 
Code section evaluates major depressive disorder under the 
general rating formula for mental disorders.  Such general 
rating formula provides a 30 percent rating where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to be entitled to the next-higher 50 percent rating, 
the evidence must show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.  Indeed, there is no evidence of 
speech or thought disorders.  To the contrary, VA examination 
in June 2005 indicated that the veteran's thought processes 
were coherent and logical, with no looseness of association 
and no evidence of disorganized speech.  The examiner stated 
that there was no impairment in thought or communication.  
Furthermore, subsequent VA psychiatry notes dated in August 
2005 and November 2005 indicated that the veteran was 
logical, coherent, and relevant.  

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  In fact, the veteran denied 
panic attacks upon VA examination in June 2005.  
Additionally, the psychiatry notes in August 2005 and 
November 2005 contained no complaints or findings referable 
to panic attacks.  

The competent evidence also fails to reveal significant 
memory impairment such as to warrant an increased rating.  To 
the contrary, the VA examination in June 2005 revealed that 
the veteran's memory was intact was recent, remote, and 
immediate events.  An August 2005 clinical record reflected 
complaints of poor memory, but objectively, cognitive 
functions were preserved. 

The competent evidence further fails to indicate impaired 
abstract thinking.  Rather, VA examination in June 2005 
showed normal abstraction capacity.  Moreover, judgment was 
good at that time.  An August 2005 VA record does note 
impaired judgment, but the overall evidence of record does 
not reveal deficiency of such an extent as to warrant a 
higher evaluation.  

The evidence of record does reflect disturbances in 
motivation and mood.  Specifically, the veteran was depressed 
and irritable upon VA examination in June 2005.  The veteran 
reported a loss of energy and a loss of interest in daily 
activities.  Anxiety and depression were again noted in the 
psychiatry notes dated in August 2005 and November 2005.  

Despite the disturbances in motivation and mood detailed 
above, the overall evidence does not show that the veteran's 
PTSD symptoms have caused occupational and social impairment 
with reduced reliability and productivity such as to warrant 
the next-higher 50 percent evaluation under the general 
rating formula for mental disorders.  In so finding, the 
Board again notes that the VA examinations show normal 
communication and cognitive abilities.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also relied 
on the veteran's Global Assessment of Functioning (GAF) 
scores assigned at his June 2005 VA examination and in August 
2005 and November 2005 VA outpatient records.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Here, the June 2005 VA examination revealed a GAF score of 
60, with the outpatient records indicating a score of 50.  In 
this regard, the Board notes that scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Such GAF score does not indicate symptomatology more nearly 
approximating the criteria associated with the next-higher 50 
percent evaluation.  

Again, the record also contains GAF scores of 50.  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, because the record does not 
actually reflect symptoms such as suicidal ideation or 
obsessional rituals, the Board finds that the GAF score of 
60, for moderate symptomatology, is more representative of 
the veteran's disability picture here.  

Based on the above, there is no basis for assignment of an 
evaluation in excess of 30 percent rating for the veteran's 
depressive disorder for any portion of the rating on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Increased ratings- final considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  TDIU

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  
In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The veteran is in receipt of a 40 percent combined disability 
rating from June 28, 2001, until March 9, 2004, and a 60 
percent combined rating thereafter.  None of his individual 
disabilities are evaluated at 40 percent or greater.  His 
highest evaluation is a 30 percent rating for depressive 
disorder.

Based on the above, the veteran fails to meet the thresholds 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the veteran is unable to 
secure or follow a substantially gainful occupation.  If such 
is shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

At a June 2005 VA examination, the veteran indicated that he 
had worked in various jobs in the past, most recently as a 
manager at a Gordon's Store.  He had also worked as an 
assistant at the home care facility in his town.  Following 
the examination, the VA examiner indicated that the veteran's 
service-connected diabetes mellitus and resulting peripheral 
neuropathy of the legs produced mild to moderate impairment 
in his ability to function in his normal activities.  There 
were no finding that the service-connected conditions 
rendered the veteran unable to secure or follow a 
substantially gainful occupation.  It was noted that he was 
receiving Social Security benefits for discogenic disease, 
which is not service-connected.

The Board acknowledges a May 2002 letter written by Dr. Jorge 
E. Ruiz Diaz.  That letter certified that the veteran was 
being treated for osteoarthritis, anxiety, depression, and 
herniated nucleus pulposus with radiculopathy.  The physician 
opined that the veteran was "totally disabled" due to those 
disabilities.  However, this finding does not warrant 
referral for extra-schedular consideration because the 
veteran is not service-connected for osteoarthritis or for a 
back disability.  Therefore, the private doctor's statement 
does not indicate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  

In conclusion, the evidence of record does not demonstrate 
that the veteran is unable to obtain or maintain 
substantially gainful employment as a result of his service-
connected disabilities.  Rather, the evidence shows that 
nonservice-connected discogenic disease is in part 
responsible for any inability to work.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder is denied.

Entitlement to TDIU is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


